Supreme Court of Florida
                                   ____________

                                   No. SC17-1442
                                   ____________

                               GARY LAWRENCE,
                                  Appellant,

                                         vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                 [February 2, 2018]




PER CURIAM.

      We have for review Gary Lawrence’s appeal of the circuit court’s order

denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.851.

This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Lawrence’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Lawrence’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Lawrence responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Lawrence’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Lawrence is not entitled to relief.

Lawrence was sentenced to death following a jury’s recommendation for death by

a vote of nine to three. Lawrence v. State, 698 So. 2d 1219, 1221 (Fla. 1997). His

sentence of death became final in 1998. Lawrence v. Florida, 522 U.S. 1080

(1998). Thus, Hurst does not apply retroactively to Lawrence’s sentence of death.

See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Lawrence’s motion.

      The Court having carefully considered all arguments raised by Lawrence, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.



                                        -2-
An Appeal from the Circuit Court in and for Santa Rosa County,
     David Rimmer, Judge - Case No. 571994CF000397XXAXMX

Robert S. Friedman, Capital Collateral Regional Counsel, Stacy R. Biggart,
Assistant Capital Collateral Regional Counsel, Northern Region, Tallahassee,
Florida; and Billy H. Nolas, Chief, Capital Habeas Unit, Office of the Federal
Public Defender, Northern District of Florida, Tallahassee, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Senior Assistant
Attorney General, Tallahassee, Florida,

      for Appellee




                                       -3-